Case 2:19-cv-04073-JFW-RAO Document 176-1 Filed 08/05/19 Page 1 of 1 Page ID
                                 #:1258


  1

  2

  3

  4

  5

  6

  7

  8

  9                       UNITED STATES DISTRICT COURT
 10                     CENTRAL DISTRICT OF CALIFORNIA
 11

 12 SA MUSIC, LLC, et al.,                     Case No. 2:19-cv-04073-JFW-RAO
 13                         Plaintiffs,
                                               [PROPOSED] ORDER RE
 14         v.                                 STIPULATION TO EXTEND TIME
                                               TO RESPOND TO INITIAL
 15 APPLE INC., et al.,                        COMPLAINT
 16                         Defendants.        Complaint served: June 13, 2019
 17                                            Current response date: July 5, 2019
                                               New response date: August 19, 2019
 18

 19
            It is hereby ordered that, for good cause shown, the deadline for Defendant
 20
      Acrobat Music Limited to answer or respond to the Complaint shall be extended to
 21

 22 August 19, 2019.

 23

 24 Dated:

 25
                                            HON. JOHN F. WALTER
                                            UNITED STATES DISTRICT JUDGE
 26

 27

 28
                                               1
         [PROPOSED] ORDER RE STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT
                                  Case No. 2:19-cv-04073-JFW-RAO
